MEMORANDUM**
California state prisoner Zackery D. Hunt appeals pro se the district court’s summary judgment for defendants in his 42 U.S.C. § 1983 action alleging that prison officials retaliated against him for exercising his First Amendment right to access the courts. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a grant of summary judgment, Margolis v. Ryan, 140 F.3d 850, 852 (9th Cir.1998), and we affirm.
Summary judgment was proper on Hunt’s access to the courts claim because Hunt failed to raise a genuine issue of material fact as to whether the denial of his request for extended access to the prison law library, and the disciplinary “128-B chrono” issued against him, were related to a legitimate penological interest. See Bradley v. Hall, 64 F.3d 1276, 1280 (9th Cir.1995).
Summary judgment was proper on Hunt’s claim that the search of his cell had a chilling effect on his First Amendment rights because he failed to raise a genuine issue of material fact as to whether the actions of prison officials caused him an actual injury. See Resnick v. Hayes, 213 F.3d 443, 449 (9th Cir.2000).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.